DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
Independent claim 1 claims a system having specific structures but without any useful purpose (utility).  The system fails to provide any result that a person would consider to be useful.  A person wouldn’t know what the system is for, and/or how to use it to achieve something tangible.  Further, the system appears inoperative because it appears to be sitting there by itself passively (without doing anything or producing any result).
(Dependent claims 2-7 fall together with claim 1.)

Independent claim 2 similarly claims a method having specific steps but without any useful purpose (utility).  The method fails to provide any result that a person would consider to be useful.  A person wouldn’t know what the method is for, and/or how to use it to achieve something tangible.  The method appears leading to nowhere.
(Dependent claims 9-14 fall together with claim 2.)

Independent claim 15 claims a method having specific steps but is unclear what the method is for.  
(Dependent claims 16-20 fall together with claim 15.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are also rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the recited elements/steps.  See MPEP § 2172.01.
Claim 1 being independent, but fails to stand independently by itself because of the omitted essential elements (Claims 2-7 fall together with claim 1).  The system, as claimed, wouldn’t work with all the recited elements/structures being inclusive by themselves.  Going forwards with examination, claims 1-7 are interpreted to be:
--1. 	A system for estimating porosity of a rock sample, the system comprising:
a gas tank having a pressurized gas;
a reference volume fluidly coupled to the gas tank to receive the pressurized gas;
a coreholder fluidly coupled to the reference volume to receive the pressurized gas from the reference volume, the coreholder holding the sample;

a fluid pump fluidly coupled to the coreholder to provide a confining pressure on the sample;
a first pressure transducer fluidly coupled between the fluid pump and the coreholder, the first pressure transducer measuring the confining pressure on the sample; [[and]]
a second pressure transducer fluidly coupled to the coreholder, the second pressure transducer measuring an upstream pressure which is a pore pressure within the sample after the pressurized gas from the reference volume enters the coreholder[[.]]; and
a data acquisition unit electrically coupled to the first pressure transducer and the second pressure transducer, wherein 
the data acquisition unit collects gas expansion data based on the reference volume, the measured confining pressure, and the measured upstream pressure, 
the data acquisition unit calculates an effective stress coefficient and a pore compressibility coefficient of the sample based on the gas expansion data of at least two consecutive pressure stages, the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample, and
the data acquisition unit estimates porosity of the sample with respect to the confining pressure on the sample.--

2. 	The system of claim 1, comprising a piston disposed in the coreholder, the piston positioning the sample.

3. 	The system of claim 1, comprising a sleeve disposed within the coreholder, the sleeve containing the sample and creating an annular space between the sleeve and a wall of the coreholder.

4. 	The system of claim 3, wherein the fluid pump injects fluid into the annular space.

5. 	The system of claim 4, wherein the fluid is water.

6. 	The system of claim 1, comprising:
a first valve disposed between the gas tank and the reference volume; and
a second volume disposed between the reference volume and the coreholder.

7. 	



Likewise, Claim 8 being independent, but fails to stand independently by itself because of the omitted essential elements (Claims 9-14 fall together with claim 8).  The method, as claimed, wouldn’t work even after one performs all the recited steps.  Going forwards with examination, claims 8-14 are interpreted to be:
8. 	A method for estimating porosity of a rock sample, the method comprising:
disposing a sample in a coreholder;
applying a confining pressure [[to]] on the sample in the [[coreholder]] coreholder; 
admitting a gas from a tank to a reference volume;
allowing the gas to reach equilibrium;
admitting the gas from the reference volume to the coreholder;
allowing the gas to permeate the sample in the core holder to achieve a target pore pressure within the sample; [[and]]
recording the confining pressure on the sample and an upstream pressure which is the target pore pressure within the sample;[[.]
collecting gas expansion data based on the reference volume, the confining pressure, and the upstream pressure; 
calculating an effective stress coefficient and a pore compressibility coefficient of the sample based on the gas expansion data of at least two consecutive pressure stages, the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample; and
estimating porosity of the sample with respect to the confining pressure on the sample.--

9. 	The method of claim 8, wherein the gas is helium.

10. 	The method of claim 8, wherein:
the admitting the gas from the tank to the reference volume comprises opening a first valve; and
the admitting the gas to the coreholder comprises closing the first valve and opening a second valve.

11. 	The method of claim 8, wherein the allowing the gas to reach equilibrium occurs over a time period of approximately 30 minutes.

12. 	The method of claim 8, wherein the allowing the gas to permeate the sample occurs [[of]] over a time period of approximately six hours to approximately twelve hours.

13. 	The method of claim 8, wherein the applying the confining pressure comprises injecting water into the coreholder with a fluid pump.

14. 	The method of claim 13, wherein the water is injected into an annulus formed between a sleeve covering the sample in the coreholder and a wall of the coreholder.

Likewise, claim 15 being independent, but fails to stand independently by itself because of the omitted essential elements (Claims 16-20 fall together with claim 15).  Going forwards with examination, claims 15-20 are interpreted to be:
15. 	A method for estimating porosity of a rock sample, the method comprising:
disposing a sample in a coreholder;
subjecting the sample to a first confining pressure;
allowing a gas at a first target gas pressure to permeate the sample at the first confining pressure;
determining first expansion properties of the gas at the first target gas pressure and the first confinement pressure; 
subjecting the sample to a second confinement pressure; 
allowing the gas at a second target gas pressure to permeate the sample at the second [[confinement]] confining pressure; 
determining second expansion properties of the gas at the second target gas pressure and the second confinement pressure; [[and]]
[[determining]] calculating an effective stress coefficient and a pore compressibility coefficient of the sample from the first expansion properties and the second expansion properties[[.]], the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample; and
estimating porosity of the sample with respect to the confining pressure on the sample.

16. 	The method of claim 15, wherein the first confinement pressure and the second confinement pressure are applied with a fluid pump.

17. 	The method of claim 16, wherein the fluid pump injects water into the coreholder.

18. 	The method of claim 16, wherein the gas is helium.

19. 	The method of claim 15, wherein the first expansion properties and the second expansion properties include a reference volume compressibility factor, a dead volume compressibility factor, a sample compressibility factor, and a final compressibility factor.

20. 	The method of claim 19, wherein the first expansion properties and the second expansion properties include a confinement pressure, a target pressure, a dead pressure, a pore pressure, and an equilibrium pressure.


Allowable Subject Matter
Claims 1-20 would be allowed if the above rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a data acquisition unit electrically coupled to the first pressure transducer and the second pressure transducer, wherein the data acquisition unit collects gas expansion data based on the reference volume, the measured confining pressure, and the measured upstream pressure, the data acquisition unit calculates an effective stress coefficient and a pore compressibility coefficient of the sample based on the gas expansion data of at least two consecutive pressure stages, the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample, and the data acquisition unit estimates porosity of the sample with respect to the confining pressure on the sample.”
(Claims 2-7 are dependent on claim 1.)

With respect to independent claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “…recording the confining pressure on the sample and an upstream pressure which is the target pore pressure within the sample; collecting gas expansion data based on the reference volume, the confining pressure, and the upstream pressure; calculating an effective stress coefficient and a pore compressibility coefficient of the sample based on the gas expansion data of at least two consecutive pressure stages, the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample; and estimating porosity of the sample with respect to the confining pressure on the sample.”
(Claims 9-14 are dependent on claim 8.)
With respect to independent claim 15, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially an equivalent to the allowable subject matter for claim 1):  “…allowing a gas at a first target gas pressure to permeate the sample at the first confining pressure; determining first expansion properties of the gas at the first target gas pressure and the first confinement pressure; subjecting the sample to a second confinement pressure; allowing the gas at a second target gas pressure to permeate the sample at the second confining pressure; determining second expansion properties of the gas at the second target gas pressure and the second confinement pressure; calculating an effective stress coefficient and a pore compressibility coefficient of the sample from the first expansion properties and the second expansion properties, the effective stress coefficient being related to the confining pressure on the sample and the pore compressibility coefficient being related to porosity of the sample; and estimating porosity of the sample with respect to the confining pressure on the sample.”
 (Claims 16-20 are dependent on claim 15.)

Conclusion
The prior art made of record below but not relied upon is considered pertinent to applicant's disclosure.
CN 112730187 A to An et al. discloses a testing system/method for determining stress-dependent permeability/porosity of a core sample.  The system/method comprises essentially all the features recited in independent claims 1, 8 and 15, except for the allowable subject matters.
As shown in fig. 2 (reproduced below), An et al. discloses essentially all the structures recited in claim 1 for example, as follows:
a gas tank (700) having a pressurized gas;
a reference volume (700) fluidly coupled to the gas tank to receive the pressurized gas;
a coreholder (100) fluidly coupled to the reference volume (700) to receive the pressurized gas from the reference volume (700), the coreholder (100) holding the sample;
a fluid pump (500) fluidly coupled to the coreholder (100) to provide a confining pressure on the sample;
a first pressure transducer (300) fluidly coupled between the fluid pump (500) and the coreholder (100), the first pressure transducer (300) measuring the confining pressure on the sample; and
a second pressure transducer (300) fluidly coupled to the coreholder (100), the second pressure transducer (300) measuring an upstream pressure within the core holder (100).


    PNG
    media_image1.png
    514
    897
    media_image1.png
    Greyscale

Note that the structures discussed above would well enable all the method steps recited in claims 8 and 15. 
In An et al., a confining pressure sensor (300) measures a confining pressure/stress around the core sample.  While the confining pump (500) maintains the confining pressure/stress to be constant, the stress-dependent permeability (K) of the core sample is calculated by using known standard atmospheric pressure (PSC), a known gas viscosity (µ), a known core sample length (L), a known core sample cross section (A); and a measured gas flowrate through the core sample by the flow meter (400), a measured gas pressure P1 at the inlet (601) by the inlet pressure sensor (300), and a measured gas pressure P2 at the outlet (602) by the outlet pressure sensor (300).  That is,

    PNG
    media_image2.png
    77
    172
    media_image2.png
    Greyscale

As seen, An et al. is able to determine stress dependent permeability (K) of the core sample but by using a method/calculation different than that of the present invention.  Hence, An et al. appears to teach away from the allowable subject matter.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 8, 2022